Citation Nr: 1633871	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, or to service-connected type II diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals  (Board) from a January
 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office
 (RO) that denied service connection for the issue listed on appeal. 

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  The appeal was subsequently remanded in September 2011, April 2014, May 2015, and December 2015.

In a September 2013 Written Brief Presentation, the Veteran's representative submitted claims for service connection for gastroesophageal reflux disease, knee tendonitis, and "tennis elbow" to include as secondary to service connected diabetes mellitus, but these matters have not yet been addressed by the RO despite being referred back to the RO in the April 2014, May 2015 and December 2015 remands.  As such, the matters are not currently on appeal and are referred back to the RO for appropriate actions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Again, the Board is aware of the lengthy period during which the appeal has been pending and sincerely regrets the additional delay.  However, to adjudicate this matter without the additional evidentiary development stated would be prejudicial to the Veteran's claim.

In the December 2015 Board remand, the Board found June 2014 and August 2015 VA examinations of record inadequate as they did not address the Veteran's own situation or his specific PTSD symptoms.  Further, the August 2015 VA examiner did not address the Veteran's April 2015 Written Brief Presentation which included a copy of a VA/Department of Defense clinical practice guideline linking PTSD with cardiovascular diseases, including hypertension, and rather stated that she is unaware of peer reviewed medical literature which indicates that PTSD causes or aggravates hypertension.  As well, contrary to Board remand instructions, the August 2015 VA examination did not include an interview portion that sheds additional light on the symptoms of PTSD so that they may be considered in determining their causal effect (if any) on the claimed hypertension.  As such, the December 2015 Board remand found an additional VA examination required.

As well, the December 2015 Board remand observed that the Veteran had submitted a November 2015 Appellate Brief Presentation which raised additional contentions.  Notably, the Veteran is service-connected for diabetes mellitus type II in addition to PTSD. The November 2015 brief attached medical literature presented by the Mayo Clinic supporting in part that diabetes, PTSD, certain medications and supplements, including pain relievers that the Veteran is prescribed for his diabetes and antidepressants he is prescribed for mental disorder, and obesity, which the Veteran contends he suffers from as a result of PTSD, cause hypertension.  The brief further cited the National Institute of Health and the open access journal of BioMed Central Medicine in contending that PTSD, diabetes, and/or the two conditions reacting together in metabolic syndrome, may cause or aggravate hypertension.  The December 2015 Board remand instructed that a VA examiner's opinion be obtained in light of the medical literature and contentions raised by the Veteran in the November 2015 brief.

In conjunction with the Board's remand instructions, the Veteran appeared again for a VA examination in February 2016.  The examiner concluded again that the diagnosed hypertension is less likely than not proximately due to or the result of the Veteran's diabetes mellitus type II and PTSD.  The examiner stated that diabetes can cause or aggravate hypertension when it causes abnormal renal function and/or proteinuria.  The examiner stated that the Veteran has normal renal function upon examination (bun 10, creatinine 1.0) and does not have proteinuria.  Therefore, the examiner concluded that the diabetes has not aggravated the hypertension.  The examiner stated that the Veteran has no other conditions cited in the "Written Brief Presentations," such as Cushing disease, serotonin syndrome, obesity or metabolic syndrome.  The examiner further stated that while at times of acute anxiety, one may have transient, acute elevation of blood pressure, the consensus of peer reviewed medical literature remains that PTSD does not cause or aggravate hypertension.

The Board finds the February 2016 VA examination inadequate as it does not comply sufficiently with the Board's prior remand instructions, as stated.  The Veteran's representative submitted an appellate brief in June 2016, stating in part that the February 2016 VA examination is inadequate as it not evaluate the Veteran's PTSD, as ordered by the December 2015 Board remand, and did not include the diagnostic testing which led to the examiner's conclusion that the Veteran does not have abnormal renal function and/or proteinuria.  The Board agrees.  Further, the Board notes that while the examiner stated that the literature cited in the "Written Brief Presentations" was considered, the examiner's rationale did not include responses to the Veteran's contentions that certain medications and supplements, including pain relievers that the Veteran is prescribed for his diabetes and antidepressants he is prescribed for mental disorder contribute to hypertension, and that PTSD and diabetes reacting together in metabolic syndrome may cause or aggravate hypertension.  As such, remand for an additional VA opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must afford the Veteran a VA cardiovascular examination to address the etiology of his claimed hypertension and, specifically, its relationship (if any) to the service-connected PTSD and diabetes mellitus type II, as specified below.  

The claims file, including VBMS and Virtual VA, should be reviewed in its entirety and the examiner should indicate it was reviewed. 

In particular, the examiner is requested to thoroughly review the medical literature cited to and contentions raised by the Veteran's April 2015 and November 2015 Written Brief Presentations, including: (1) the VA/Department of Defense clinical practice guideline linking PTSD with cardiovascular diseases, including hypertension; (2) medical literature presented by the Mayo Clinic supporting in part that diabetes, PTSD, certain medications and supplements, including pain relievers that the Veteran is prescribed for his diabetes and antidepressants he is prescribed for mental disorder, and obesity, which the Veteran contends he suffers from as a result of PTSD, cause hypertension; and (3) National Institute of Health and the open access journal of BioMed Central Medicine supporting contentions that PTSD, diabetes, and/or the two conditions reacting together in metabolic syndrome, may cause or aggravate hypertension.

Then, the examiner is requested to:

(a)  Interview the Veteran about the current symptoms and severity of his PTSD.  In doing so, the examiner is requested to consider the findings from the Veteran's March 2014 VA PTSD examination (contained in Virtual VA). 

(b)  Conduct testing to determine whether the Veteran suffers from abnormal renal function and/or proteinuria, at present or during the pendency of the appeal, and include the diagnostic testing in the report.  This testing should be done pursuant to the February 2016 VA examiner's opinion that diabetes can cause or aggravate hypertension when it causes abnormal renal function and/or proteinuria.

(c)  Opine whether it is at least as likely as not (a 50 percent or greater probability) that current hypertension is chronically aggravated or worsened by his PTSD and/or diabetes mellitus type II, beyond the natural progress of the disease, regardless of the date of onset of either disorder?  If the examiner finds that there is evidence of temporary secondary rises in blood pressure but not aggravation per se, the basis for this determination must be described in detail. 

(d)  The examiner is to specifically respond to the medical literature cited to and contentions raised by the Veteran's April 2015 and November 2015 Written Brief Presentations.  In particular, the examiner is asked to respond to the following:

(1)  Is at least as likely as not (a 50 percent or greater probability) that the medications and supplements, including pain relievers that the Veteran is prescribed for his diabetes and antidepressants he is prescribed for mental disorder, cause or aggravate his hypertension?

(2)  Is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD and diabetes reacting together in metabolic syndrome cause or aggravate his hypertension?

All opinions must be supported by a detailed rationale in a typewritten report.

2. Then, the appeal must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




